DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.   This is responsive to the claims filed 12/31/21.
3.   Claims 28, 31, 33, 35, 36, 38, 39, and 44 has been amended.  Claims 28 – 47 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 28 - 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 28 - 34 are directed to a machine, which is one of the statutory categories of invention.
Claims 35 - 47 are directed to a process, which is one of the statutory categories of invention.
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 28 is exemplary: 
 	“A server for configuring a plurality of gaming devices in a gaming establishment, the server comprising: a memory device storing a plurality of configuration trigger conditions; a processor configured to execute instructions stored in the memory, which when executed, cause the processor to at least: determine that a configuration trigger condition of the plurality of configuration trigger conditions is satisfied; determine, based at least in part upon the configuration trigger condition, a configuration parameter for a respective configurable element of each gaming device of the plurality of gaming devices, wherein each respective configurable element comprises a display panel coupled to a housing of the gaming device; and in response to determining the configuration parameter, control the display panel of each gaming device of the plurality of gaming devices to change at least one of color or display pattern by transmitting  a configuration command to the plurality of gaming devices,  wherein each gaming device is programmed to receive the configuration command and configure the display panel of the gaming device based on the configuration parameter”.

10.	The underlined portion of claim 28 represent the abstract idea. Independent Claims 35, 39 and 44 include substantially the same abstract idea as claim 28. Dependent claims 29 – 34, 36 – 38, 40 – 43 and 45 – 47 merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is related to the abstract ideas of:
1) 	providing/conducting a game (i.e. a game that include the feature of change at least one of color or display pattern of a plurality of display panels) by following rules or instructions.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a server comprising: a memory device; a processor configured to execute instructions stored in the memory and a display panel for each gaming device. 
As a server comprising: a memory device; a processor configured to execute instructions stored in the memory and a display panel for each gaming device in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea with a server comprising: a memory device; a processor configured to execute instructions stored in the memory and a display panel for each gaming device.
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to Walker (US 20040259627), showing the conventionality of these additional elements (paragraphs 24 and 44).
19.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
23.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


24.	Claim(s) 28, 29, 35, 39 and 44 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Morrow (US 20030064771).
25.	Regarding claims 28 and 35, Morrow discloses a server (i.e. the server described in paragraph 44) for configuring a plurality of gaming devices in a gaming establishment, the server comprising (paragraphs 11 and 44): 
a memory device (i.e. the memory device described in paragraphs 6 and 35) storing a plurality of configuration trigger conditions (i.e. the trigger conditions described in claims 2 - 4) (paragraphs 6, 11, 35 and claims 2 - 4); 
a processor (i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32) configured to execute instructions stored in the memory, which when executed, cause the processor to at least (paragraphs 6, 11, 30 – 32):
determine that a configuration trigger condition of the plurality of configuration trigger conditions is satisfied (paragraph 11; paragraph 11 teaches reconfiguration may take place: automatically, upon the occurrence of a triggering event); 
determine, based at least in part upon the configuration trigger (i.e. the trigger/trigger event described in paragraph 11 and claim 14), a configuration parameter (i.e. a configuration parameter associated with replacing artwork on a plurality of machines as described in paragraph 13) for a respective configurable element of each gaming device of the plurality of gaming devices (i.e. the plurality of the gaming devices described in paragraph 13), wherein each respective configurable element comprises a display panel (i.e. part 30, 50 and 60) coupled to a housing of the gaming device (paragraphs 11, 13, 20 and claims 8 and 14; paragraph 13 teaches a plurality of machines may be reconfigured substantially simultaneously and For example, a casino may want to replace the games, associated pay tables and artwork on a plurality of machines with a more popular game, associated pay tables and artwork; claim 8 teaches a plurality of screens that display video content, the video content being remotely reconfigurable); 
and in response to determining the configuration parameter, control the display panel of each gaming device of the plurality of gaming devices to change at least one of color or display pattern (Using BRI (broadest reasonable interpretation), the gaming machine artwork described in paragraph 13 read on the claimed at least one of color or display pattern of the display panel) by transmitting a configuration command to the plurality of gaming devices (paragraphs 11, 13, 20 and claims 8 and 14; paragraph 13 teaches a plurality of machines may be reconfigured substantially simultaneously and For example, a casino may want to replace the games, associated pay tables and artwork on a plurality of machines with a more popular game, associated pay tables and artwork), 
wherein each gaming device (i.e. each gaming device of the plurality of the gaming devices described in paragraph 13) is programmed to receive the configuration command and configure the display panel of the gaming device based on the configuration parameter (paragraphs 11, 13, 20 and claims 8 and 14).
26.	Regarding claim 29, Walker also discloses the gaming device is a gaming terminal, and the configurable element is a physical component of the gaming terminal (i.e. the artwork associated the gaming terminal as described in paragraph 13) ( paragraphs 11, 13 and claims 8 and 14).
27.	Regarding claim 39, Morrow discloses a method for configuring a plurality of gaming devices each having a display device for displaying a game outcome selected by a game controller (i.e. a game outcome selected by the server as described in paragraph 46) and a housing comprising a display panel (i.e. part 30, 50 and 60), the method comprising at least (paragraphs 11, 13, 20, 46 and claims 8 and 14): 
providing a configurable feature of each gaming device of the plurality of gaming devices, the feature being independent of the game outcome (i.e. a game outcome described in paragraph 46) selected by the game controller (paragraphs 11, 13, 20, 46 and claims 8 and 14); 
setting, under control of a configuration controller (i.e. the server described in paragraph 44), a configuration parameter for the configurable feature; setting, under control of the configuration controller (paragraphs 11, 13, 20, 44 and claims 8 and 14), 
a configuration command associated with the configuration parameter (paragraphs 11, 13, 20 and claims 8 and 14); 
and in response to setting the configuration parameter, controlling the display panel of each gaming device of the plurality of gaming devices to change at least one of color or display pattern (Using BRI (broadest reasonable interpretation), the gaming machine artwork described in paragraph 13 read on the claimed at least one of color or display pattern of the display panel) by transmitting the configuration command to each gaming device of the plurality of gaming devices (i.e. each gaming device of the plurality of the gaming devices described in paragraph 13) (paragraphs 11, 13, 20 and claims 8 and 14), 
wherein each gaming device is programmed to receive the configuration command and configure the display panel of the gaming device based on the configuration parameter (paragraphs 11, 13, 20 and claims 8 and 14).
28.	Regarding claim 44, Morrow discloses a method for configuring a plurality of gaming devices, each gaming device of the plurality of gaming devices comprising a display panel coupled to a housing of the gaming device, the method comprising (paragraphs 11, 13, 20, and claims 8 and 14): 
receiving, by a processor (i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32) of a gaming device of the plurality of gaming devices, user input from a user (paragraphs 11, 13, 20 and 30 - 32 and claims 8 and 14);
configuring, by the processor (i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32), the gaming device based on the user input (i.e. the user input described in paragraph 20) (paragraphs 11, 13, 20 and 30 - 32 and claims 8 and 14); 
storing, by the processor , (i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32)  the user input in a user record (i.e. the user record/data associated with the player inserts his or her game or club card into a card reader) (paragraphs 11, 13, 20, 27 and 30 - 32 and claims 8 and 14); 
determining, by the processor (i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32), that the user is proximate the gaming device (paragraphs 11, 13, 20 and 30 - 32 and claims 8 and 14); 
retrieving, by the processor (i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32), the user record (i.e. the user record/data associated with the player inserts his or her game or club card into a card reader) based on the determining that the user is proximate the gaming device (i.e. determining that the player has insert game or club card into the card reader of the gaming device) (paragraphs 11, 13, 20, 27 and 30 - 32 and claims 8 and 14); 
determining, by the processor (i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32), that a configuration trigger condition of a plurality of configuration trigger conditions is satisfied (paragraphs 11, 13, 20, 27 and 30 - 32 and claims 8 and 14); 7PATENT PO2671USC1D2 (33050-2855)
 determining, by the processor( i.e. the combination of The first processor and the second processor described in paragraphs 30 - 32), based at least in part upon the configuration trigger condition, a configuration parameter for the display panel (i.e. part 30, 50 and 60) of each gaming device of the plurality of gaming devices (paragraphs 11, 13, 20, and claims 8 and 14); 
in response to determining the configuration parameter, controlling the display panel of each gaming device of the plurality of gaming devices to change at least one of color or display pattern (Using BRI (broadest reasonable interpretation), the gaming machine artwork described in paragraph 13 read on the claimed at least one of color or display pattern of the display panel) by transmitting a configuration command to the plurality of gaming devices, wherein each gaming device is programmed to receive the configuration command and configure the display panel of the gaming device based on the configuration parameter (paragraphs 11, 13, 20, and claims 8 and 14); 
and automatically reconfiguring, by the processor, the gaming device based on the user input stored in the user record (i.e. the user record/data associated with the player inserts his or her game or club card into a card reader as described in paragraph 27) (paragraphs 11, 13, 20, 27, and claims 8 and 14; claim 14 teaches the video content is automatically reconfigured in response to a trigger).
29.	Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) in view of Walker (US 20020151366) and further in view of Kodachi (US 20050181861).
30.	Regarding claim 30, Morrow teaches the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
the gaming device is a gaming table having a display device defining a playing surface, the configurable element further includes the display device, and the configuration parameter identifies a particular game to be displayed on the playing surface of the display device, and the color of the housing is changed to compliment the particular game.
Walker teaches:
the gaming device is a gaming table further includes a display device defining a playing surface (i.e. a playing surface of a poker or blackjack table game), the configurable element is the display device, and the configuration parameter (i.e. parameter of a user configured table game) identifies a particular game to be displayed on the playing surface of the display device (paragraphs 7 and 126; the invention may be applied to table games, such as table poker and blackjack),
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player interest (i.e. the interest of those players who prefer table games).
The combination of Morrow and Walker fail to teach the following limitations:
and the color of the housing is changed to compliment the particular game.
Kodachi teaches:
and the color of the housing is changed to compliment (complement) the particular game (i.e. a particular game associated with the gaming machine/main reels/ sub reel described in paragraph 206) (paragraph 206).
	Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow and Walker in view of Kodachi to include the aforementioned method in order to creates an engaging gaming machine (as described by Kodachi, paragraph 16).
31.	Claims 31 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) in view of Morrow1 (US 20060287098)
32.	Regarding claims 31 and 36, Morrow teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the instructions, when executed, further cause the processor to at least: 
determine, based upon a first wagering game; 
determine, based upon the device utilization data, a second subset of the plurality of gaming devices that are not player occupied, the second subset presenting a wagering game different from the first wagering game; 
determine, based upon a number of gaming devices included in the second subset, that the configuration trigger is satisfied; 
and in response to the configuration trigger being satisfied, transmit the configuration command to the second subset of the plurality of gaming devices that are not player occupied, wherein the configuration command causes the second subset of the plurality of gaming devices to transition from presentation of the second wagering game to the first wagering game.
Morrow1 teaches:
wherein the instructions, when executed, further cause the processor to at least (abstract and paragraph 124): 
determine, based upon device utilization data received from the plurality of gaming devices, the device utilization data indicating whether each gaming device of the plurality of gaming devices is player-occupied (i.e. data/information indicating that some of the gaming cabinets (in the carousel) are  being (heavily) played, hence player- occupied and the other gaming cabinets (in the carousel) are not currently in play, hence not occupied by a player), a first subset (i.e. the "hot" carousels/gaming cabinets) of the plurality of gaming devices that are player-occupied, the first subset presenting a first wagering game  (i.e. games associated with the "hot" carousels/gaming cabinets) (paragraph 124);
 determine, based upon the device utilization data, a second subset of the plurality of gaming devices that are not player occupied (i.e. those gaming cabinets (in the carousel) that are not currently in play), the second subset presenting a second wagering game different from the first wagering game (paragraphs 17 and 124) ; 
determine, based upon a number of gaming devices included in the second subset, that the configuration trigger is satisfied (i.e. when the "forward looking" algorithms for yield management operation note that a particular carousel is being heavily played) (paragraph 124); 
and in response to the configuration trigger being satisfied, transmit the configuration command to the second subset of the plurality of gaming devices that are not player occupied, wherein the configuration command causes the second subset of the plurality of gaming devices to transition from presentation of the second wagering game to the first wagering game (paragraph 124; management parameters (e.g., minimum bet and the like) are then immediately modified on those gaming cabinets (in the carousel) that are not currently in play).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow in view of Morrow1 to include the aforementioned method in order to provide a gaming system that is capable of integrating expanded service and systems capabilities (as described by Morrow1, paragraph 9).
33.	Claim 32 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) and in view of Joshi (US 20020151349).
34.	Regarding claims 32 and 37. Morrow teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configuration trigger is one of a pre-configured date or time, and wherein the instructions, when executed, further cause the processor to at least transmit the configuration command to the gaming device at least one of on the pre-configured date or during the pre-configured time.
Joshi teaches:
the configuration trigger is one of a pre-configured date or time, and wherein the instructions, when executed, further cause the processor to at least transmit the configuration command to the gaming device at least one of on the pre-configured date or during the pre-configured time (abstract and paragraphs 6 and 57; The predetermined time is determined by the CPU 16 (FIG. 2). Typically, the CPU 16 has an internal clock that can be used to determine the real time of the gaming machine 10, or the CPU 16 may receive signals from an external clock. The CPU 16 then downloads data from the system memory 20 (FIG. 2) that corresponds to the Christmas symbols 71-79 that will be displayed on the video display 12 when the predetermined time is encountered. Accordingly, the Christmas motif is displayed on the reels 30-34 at a known and predetermined time).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow in view of Joshi to include the aforementioned method in order to attract frequent play by enhancing the entertainment value and excitement associated with the game (as described by Joshi, paragraph 2).
35.	Claims 33, 34, 38, 42, 43 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) in view of Walker (US 20020151366).
36.	Regarding claims 33 and 38, Morrow teaches the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
the instructions, when executed, further cause the processor to at least: receive data from the plurality of gaming devices indicating whether any gaming device of the plurality of gaming devices has been awarded a jackpot award; and in response to receiving data indicating that at least one gaming device of the plurality of gaming devices has been awarded a jackpot award, i) determine that the configuration command is satisfied, and ii) transmit the configuration command one of a) to the at least one gaming device, or b) to the plurality of gaming devices. 
Walker teaches:
the instructions, when executed, further cause the processor to at least (paragraphs 91 and 131): 
receive data from the plurality of gaming devices indicating whether any gaming device (i.e. gaming device 120) of the plurality of gaming devices has been awarded a jackpot award (paragraphs 91 and 131); 4PATENTand
in response to receiving data indicating that at least one gaming device of the plurality of gaming devices has been awarded a jackpot award, i) determine that the configuration command (i.e. configuration command described in paragraph 119) is satisfied, and ii) transmit the configuration command (to) to one of a) to the at least one gaming device (i.e. gaming device 120) (paragraphs 91, 116, 119 and 131).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Morrow in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
37.	Regarding claim 34, Walker also teaches the configurable element (i.e. a font size and/or style) further includes one of a display device (i.e. part 308) of the gaming device (paragraphs 7 and 67; i.e. configuring font size and/or style of the display device of the gaming device).  
38.	Regarding claim 42, Walker also teaches the configurable feature is a display setting for the gaming device, the display setting including at least one of size (i.e. font size described in paragraph 7) of images (paragraphs 7).  
39.	Regarding claim 43, Walker also teaches the configuration command is issued based on user profile information (i.e. player’s customized configuration information) of one or more players at the gaming device (paragraphs 7, 38 and 119).
40.	Regarding claim 47, Walker also teaches the reconfiguring the gaming device includes reconfiguring a game property of a game provided by the gaming device (Abstract; paragraphs 7 and 119; The user may select from among several game types (e.g. deuces-wild, jacks or better, video reel, three reel, five reel, video poker, blackjack, etc.) and proceed to configure the game to his liking. For example, the user may set a default game denomination, a game starting point, rules for making automatic play decisions, game rules, a color scheme, a level of help, a bonus frequency, a bonus duration, a speed of reel spin, a font size and/or style, a currency type, a sound type, a sound level, a language, a currency, a payout structure, a payout amount, a payout option, a team option, a comp format, a jackpot probability, etc.).
41. 	Claims 40 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) in view of Canterbury (US 20080054561)
42.	Regarding claims 40 and 45. Morrow teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configurable feature further includes a seat coupled to the gaming device, and the configuration parameter identifies a position of the seat.  
Canterbury teaches:
the configurable feature further includes a seat coupled to the gaming device, and the configuration parameter identifies a position of the seat (paragraphs 27 and 35; the gaming chair 14 will automatically adjust itself to the position set by the player).
  Therefore, one ordinary skilled in the art at the time of the invention to have modified 
Morrow in view of Canterbury to include the aforementioned method in order to enhance the enjoyment realized by gaming patrons (as described by Canterbury, paragraph 7).
43.	Claims 41 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US 20030064771) in view of Larkin (US 5765910)
44.	Regarding claims 41 and 46. Morrow also teaches wherein the configurable feature further includes the display device of the gaming device (paragraphs 11, 13 and claims 8 and 14).
the combination of Walker and Kodachi teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configuration parameter identifies a position of the display device.  
Larkin teaches the configuration parameter identifies a position of the display device (Col 5, line 52 – Col 6, line 6; a stored program of motion profile signals may be housed within controller 140 and applied to the various expandable elements or adjusters within work station 70 on an automatic or preprogrammed basis or in accordance with a user selected program; the motion profile signals from controller 140 applied to monitor height adjuster 83 provides vertical motion of monitor 16 in the directions indicated by arrow 130. Signals from controller 140 applied to monitor distance adjuster 85 provide horizontal motion of monitor 16 in the directions indicated by arrows 131).
Therefore, one ordinary skilled in the art at the time of the invention to have modified Morrow in view of Larkin to include the aforementioned method in order to provide improved support and adjustability of an operating environment (i.e. gaming environment) to suit the physical dimensions and characteristics of the operator/player (as described by Larkin, Col 1, 51 – 56).



Response to Arguments
24.	Regarding claims 28 – 47, the applicant argues that the 101 rejections should be withdrawn because At least the recitations of determining a configuration trigger condition (of a plurality of trigger conditions stored in a memory device) is satisfied and controlling a display panel of each of a plurality of gaming devices to change at least one of color or display pattern are all recitations of computer-specific activity rather than any alleged mental process, extra-solution activity, or method of organizing human activity (Remarks, page 10).
	The examiner respectfully disagrees.
	First, the examiner has identified the following underlined abstract idea for exemplary claim 28: 
“A server for configuring a plurality of gaming devices in a gaming establishment, the server comprising: a memory device storing a plurality of configuration trigger conditions; a processor configured to execute instructions stored in the memory, which when executed, cause the processor to at least: determine that a configuration trigger condition of the plurality of configuration trigger conditions is satisfied; determine, based at least in part upon the configuration trigger condition, a configuration parameter for a respective configurable element of each gaming device of the plurality of gaming devices, wherein each respective configurable element comprises a display panel coupled to a housing of the gaming device; and in response to determining the configuration parameter, control the display panel of each gaming device of the plurality of gaming devices to change at least one of color or display pattern by transmitting  a configuration command to the plurality of gaming devices,  wherein each gaming device is programmed to receive the configuration command and configure the display panel of the gaming device based on the configuration parameter”.

Second, the above exemplary claim include the following additional elements: 

	As a server comprising: a memory device; a processor configured to execute instructions stored in the memory and a display panel.
	The applicant argues that claim is not directed to an abstract idea because the additional elements are related to computer-specific activity.
	The examiner respectfully disagrees.  
	1)  the additional elements of a server comprising: a memory device; a processor configured to execute instructions stored in the memory and a display panel for each gaming devices in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
2) all of these additional elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
Further, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
Therefore, the 101 rejections are being maintained.

25.	Regarding claims 28 – 47, the applicant argues that the 101 rejections should be withdrawn because controlling display steps are  under the category of organizing human activity or mental processes because they involve generating digital video output/physical lighting on display panels of gaming devices (e.g., see also Claim 34 reciting a side panel of the gaming device and a front or rear panel of the gaming device) (Remarks, page 11). 
	The examiner respectfully disagrees.
          1)  The claims (which include the controlling display steps) are directed to the following abstract idea:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
The claims (which include the controlling display steps) include the additional elements of a server comprising: a memory device; a processor configured to execute instructions stored in the memory and a display panel for each gaming devices.
These additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
2)	Regarding claim 34, the claim is a Markush claim:
34. 	The server of Claim 28, wherein the configurable element further includes one of a seat of the gaming device, a display device of the gaming device, a button of the gaming device, a side panel of the gaming device, a front or rear panel of the gaming device, an audio output device of the gaming device, and a heating or cooling device of the gaming device, 
Claim 34 recites a list of alternatively useable members, hence the claim does not require the following additional elements: a side panel of the gaming device and a front or rear panel of the gaming device. 
Therefore, the 101 rejections are being maintained.

26.	Regarding claims 28 – 47, the applicant argues that the 101 rejections should be withdrawn because additionally it is unclear how any of the controlling display steps would justifiably fall under the category of extra-solution activity (being well-understood or conventional) as none of the cited prior art describes or suggests controlling a respective display panel of each of a plurality of gaming devices to change at least one of color or display pattern (Remarks, page 11).
The examiner respectfully disagrees.  
1) The claims include the additional elements that is related to the controlling display steps:	a server comprising: a memory device; a processor configured to execute instructions stored in the memory and a display panel.
	The aforementioned additional elements are well-understood or conventional. Further, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.

2)  The cited prior art (i.e. the newly cited Morrow reference) teaches controlling a respective display panel of each of a plurality of gaming devices to change at least one of color or display pattern (see rejections above for details).
Therefore, the 101 rejections are being maintained.

25.	Regarding claims 28 – 47, the applicant argues that the 101 rejections should be withdrawn because The Present Claims Satisfy Step 2B - Significantly More/there is no indication in the Office Action that it was well-understood, routine, or conventional to control a plurality of display panels of a plurality of gaming devices to change at least one of color or display pattern (Remarks, page 11 - 13).
	The examiner respectfully disagrees.
1) The abstract idea providing/conducting a game (i.e. a game that include the feature of change at least one of color or display pattern of a plurality of display panels)
by following rules or instructions is similar to the following abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 
	
	2) the additional elements of a plurality of display panel are well-understood, routine or conventional in the gaming field. 
Further, Applicant is directed to Walker (US 20040259627), showing the conventionality of these additional elements (paragraphs 24 and 44).
Therefore, the 101 rejections are being maintained.

Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715